 

 

United States Courts
Southem District of Texas
FILED

UNITED STATES DISTRICT COURT
MAR 8 2019

SOUTHERN DISTRICT OF TEXAS

David J. Bradley, Clerk of Court

CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA

Vv.

LANCE ESSWEIN

CRIMINAL NUMBER: C-19-

CO? COR LOn Ln

GOVERNMENT'S MOTION TO SEAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW the United States of America, through Ryan K. Patrick, United States

Attorney in and for the Southern District of Texas, by and through the undersigned Assistant

United States Attorney, and respectfully requests this Honorable Court to seal the Complaint as

to Defendant LANCE ESSWEIN.

BY:

Respectfully submitted,

RYAN K. PATRICK
UNITED STATES ATTORNEY

thy

JULIE) K. HAMPTON

Assistant United States Attorney

Texas Bar No. 24032269

Southern District No. 431286

800 N. Shoreline Blvd., Suite 500

One Shoreline Plaza

Corpus Christi, Texas 77401

Tel. (361) 888-3111; Fax (361) 888-3200
